DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	The Applicant’s amendment filed on September 28, 2020 was received. Claim 23 was amended. Claims 1-19 were canceled No claim was added. Claims 20-22 were withdrawn. 
2.	Some comments with respect to scope:
	Independent claim 23, with rejoining of the species of thermal CVD, is now being considered with respect to the growing of graphene on the catalyst metal layer that has been subjected to the claimed plasma treatment, specifically with respect to both thermal CVD as set forth in dependent claims 28 & 29; plus plasma CVD as set forth in dependent claims 24-27; where the independent claim is generic to all types of chemical vapor deposition processes for depositing graphene.
	It is noted that dependent claim 28 directed to “wherein the process of growing graphene is performed by a thermal CVD method” encompasses all thermal CVD techniques, inclusive of those of the prior art as admitted in [0003] of the present specification, which discusses several CVD processes in the prior art, including microwave CVD of graphene at 700°C on platinum, & thermal CVD of graphene at 650°C on an Fe catalyst layer.  It is further noted that dependent claim 29 that limits the thermal CVD method, to “a treatment temperature” of 300-600°C, generally finds support & antecedence in the body the specification in [0012] & [0096-98], especially [0097], except the latter more detailed teachings appear to be specific to the temperature range used during one the actual deposition is occurring in thermal CVD method; while claim 29 & [0012] that has essentially the same language, in referencing “a treatment temperature” do not necessitate one this temperature is applied whether during the thermal CVD claim 25 directed to the plasma CVD method.  Note the 300-600°C temperatures are lower than the admitted prior arts temperatures, but is only required in claim 29.  
	Note that for purposes of consideration over the prior art, the temperature ranges in claims 25 or 29, may be considered with respect to the “treatment temperature” being relevant to any portion of the claimed process in that the pretreatment of the substrate on which CVD is to be performed may be considered part of the overall graphene forming method (i.e. any time during “a plasma treatment” or “a process of growing”; or that “a treatment temperature” in using the adjective “treatment” could be referring to the claimed “a plasma treatment process”; or in being stated as “a treatment temperature of the plasma CVD method” & analogously “of the thermal CVD method” may be considered as directed to during when the actual CVD is occurring.  As these interpretations reasonably encompass a temperature in the claimed temperature range being employed at either or both the plasma [pre]treatment of the metal catalysts &/or during the actual CVD method’s deposition, this is not being considered as a clarity problem (i.e. as ambiguous), but rather as broadly encompassing of when the claimed temperatures may be employed.
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 23-26, 28-31 & 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. ((WO 2011/115797 A9), using USPTO of 2013/0052119 A1 as a translation, all citations US ¶ #s), in view of Xu et al. (2010/0102291 A1) & Veerasamy ((2011/0033688 A1) = (10,167,572 B2)), optionally further in view of Fisher et al. (2015/0037515 A1),  and optionally further in view of Yang et al. (7,585,765 B2) &/or  Jeon et al.  (WO 2011/016616 A2 = US2012/0192931 A1, supplies English translation).
	Kim et al. ((WO) = (119)) teach a method for forming graphene films where in the base material (e.g. thin film of copper or aluminum) is set at a temperature of 500°C or lower, and the transparent conductive carbon film (e.g. graphene) is deposited thereon by microwave surface- Kim et al. ((WO) = (119)) teaches known processes for formation of graphene films by thermal CVD, include depositing graphene thereby on copper foils that may employ high temperatures for thermal decomposition of gas materials, including at about 1000°C, which causes problems when forming a crystalline graphene film, as the high temperatures employed in thermal CVD are close to the melting point of copper at 1080°C; e.g. problems of changing the shape of the copper foil due to vaporization recrystallization during the deposition of the graphene film ([abstract; [0002-5], [0013-15]). Kim et al. ((WO) = (119)) teach that their microwave CVD process avoids these problems with the copper foil due to the lower deposition temperatures ([0016-17], [0055-56], [0060], [0063], [0094], [0113], [0127]); while at the same time teaching that it is known to deposit crystalline graphene via thermal CVD on copper substrates.
	Kim et al. ((WO) = (119)) teach to prepare a base material, that may be a thin film or a foil of copper or aluminum ([0022], [0030], [0035-39], [0041], [0047], [0049]); where example 1 set forth in [0085-107], performs a plasma CVD treatment using a microwave surface-wave plasma CVD apparatus, microwaves introduced records window 103 via with rectangular microwave guide 102 having a slotted attachment to the upper portion thereof as illustrated in figure 1 ([0087]).  In example 1, a copper foil base material is placed in the plasma CVD reaction vessel 110, which is then evacuated & the height between sample stage and the copper foil is adjusted ([0088-90]); then hydrogen gas is introduced into the reaction chamber, and a plasma treatment is performed on the copper foil, for a time of 5 minutes, with the plasma treatment temperature maintained at 500°C throughout, with results that oxide film and pollutants (e.g. 
	Kim et al. ((WO) = (119)) perform an analogous exemplary deposition procedure, but employ aluminum foil, in example 3, set forth in [0120-134]; where the hydrogen plasma pretreatment of the aluminum foil was done at 310°C, also removing an oxide film & pollutants from the aluminum foil surface ([0124-125]), then subsequent flea performing the microwave plasma CVD using the same figure 1 apparatus to deposit a transparent conductive carbon thin film that is crystalline graphene, but with the temperature of the aluminum foil during the deposition being about 445°C, with teachings that for aluminum foil the temperature should be maintained at or below 450°C ([0126-127]).  Additional examples investigate alternative hydrocarbon gases, deposition temperatures (lower than temperatures will cause substrate damage), different pressures, different sample stage 2 quarts window distances, etc.
	The teachings of Kim et al. ((WO) = (119)) differ from the present claims, as the exemplified initial microwave plasma treatment process only employs a reducing gas hydrogen to treat the copper or aluminum-based materials equivalent to the presently claimed catalyst metal layer, where the teachings are silent with respect to whether or not the structure is an oriented crystalline structure; except the teaching with respect to higher CVD graphene Kim et al. ((WO) = (119))’s teachings are silent with respect to the microstructure (e.g. Cu or Al) thereof, the implications of the teachings are that the copper or aluminum would be crystalline for the CVD deposition; & have the microstructure as present after the initial hydrogen plasma treatment in Exs. 1 & 4, due to the teachings with respect to temperature control throughout the pretreatment of the substrate & deposition thereon of the graphene via microwave plasma CVD.
	As noted above, Kim et al. ((WO) = (119)) in only employing hydrogen gas in the exemplary microwave plasma pretreatment of the exemplified substrate materials Cu & Al, is silent with respect to using a combination of reducing gas + nitrogen containing gas, which is one of the claim sets of H2 + N2, or H2 + NH3, or NH3 + N2.  However, Xu et al. (291) who is forming carbon-based reversible switching material above a first conducting layer (abstract); where the carbon based layer may be film such as amorphous carbon containing nanocrystalline graphene, referred to as graphitic carbon, or graphene, or graphite, or carbon nanotubes or amorphous diamond like carbon, or silicon carbide or other similar carbon-based materials ([0019]); may be deposited via a variety of deposition techniques including PECVD ([0029], [0053], [0063], [0089]), CVD ([0053], [0089]), high density plasma deposition ([0053.  While the teachings of Xu et al. (291) are directed to a variety of different alternatives for forming the 2, NH3, or other similar gas that may be ignited in a plasma to remove any metal oxides from the surface of the metal layer 24b2; where table 3 illustrates an exemplary H2, H2 + N2, or NH3 + N2  treatment’s parameters, where hydrogen may or may not employ N2 carrier gas, but ammonia does; where the varying possible flow parameter ranges to indicate the equivalence of employing hydrogen alone or the combination of gases for plasma cleaning of taught metals.  Particularly using a combination of H2 + N2, includes flow ranges of H2:N2 = 100:5000 = 1:50, 5000:5000 = 1:1 = 100:100, 100:500 = 1:5, 500:100 = 5:1; while the combination of NH3 + N2, includes exemplary flow ranges of NH3: N2, 100:1000 = 1:10, or 5000:1000 = 5:1, or 5000:10,000 = 1:2 or 5000:20,000 = 1:4; thus flow ratios as claimed. (While alternatively table 3 might be indicating H2 + NH3+ N2; considering the preceding statement of Table 3 illustrates exemplary NH3 and N2  treatment process parameters”, were each gas in the heading has carrier gas ranges, but considering the process temperature ranges given in table 3 under each of the ammonia & hydrogen headings on the next page, that seems unlikely).  Therefore, the teachings of Xu et al. (291) would reasonably indicate to one of ordinary skill in the art that H2, H2 + N2, or NH3 + N2, may be employed equivalently for removal of metal oxide surface contaminants from metal surfaces inclusive of Cu, on which CVD of any a variety of carbon containing layers inclusive of graphene or graphene containing graphitic layers.  Furthermore, considering taught exemplary range being 250-550°C, and the preferred range being 500-550°C, as taught by Xu et al. (291) for the  Kim et al. ((WO) = (119))’s teachings; thus one of ordinary skill in the art would reasonably consider that either reducing gases of ammonia &/or hydrogen, with N2 carrier gas, would reasonably have been expected to have been equivalently employed for preparation of at least the copper base material = substrate in the teachings of Kim et al. ((WO) = (119)), with only minimal routine experimentation & a reasonable expectation of equivalently providing effective crystalline graphene deposition in the subsequent microwave plasma deposition.  Furthermore, considering that it is already known that crystalline graphene may be deposited on copper substrates using thermal CVD, of equivalently preparing those copper substrates, would also reasonably have been expected to have been effective for the known processes effecting thermal CVD of crystalline graphene on copper, even if there would be an expectation of damage to the copper substrate at the higher temperatures of the thermal CVD; however it is noted that for the presently claimed process, the morphology & State of the resultant graphene, is irrelevant as long as it is graphene, thus the background of the Kim et al. ((WO) = (119)) teachings, reasonably covers the claimed generic thermal CVD process option. 
	With respect to the claimed requirement that the results of applying the microwave plasma of a treatment gas including a reducing gas and a nitrogen -containing gas on the catalyst metal layer while preventing agglomeration of the catalyst metal layer, and stabilizing a crystalline structure of the activated metal catalysts to form an oriented crystalline surface on the activated catalyst metal layer”; while the teachings of Kim et al. ((WO) = (119)), as discussed above, may reasonably be considered consistent with the pretreated metal catalysts being both  Xu et al. (291), while showing the equivalence in plasma metal layer pretreatment of presently claimed combinations of nitrogen gas with reducing gases of either ammonia or hydrogen, having nitrogen carrier gas as equivalent to hydrogen gas used loan in like plasma pretreatment, is also silent with respect to any microstructure effects, although employing the plasma treatment temperatures substantially analogous to those of the primary reference, would reasonably have been expected to have analogous resultant effects.  Note considering that the present claims recite a treatment temperature, that might be considered the temperature of the plasma treatment process, which overlaps with these combined teachings, where the flow rate ratios also overlap with these combined teachings, as do the treatment times claimed overlap with the suggested five-minute exemplary plasma treatment time, at least when performing the combined teachings on the Cu base material, and to all references & claims, the same resultant microstructure would reasonably have been expected.
	However, the teachings of Veerasamy ((572) = (688)); citations given with respect to PGPub ¶ #s), whose teachings are also directed to depositing transparent conductive coatings that are graphene thin films grown as large area hetero-epitaxial deposits on catalyst thin films come from hydrocarbon gases (come e.g. acetylene or methane or the like (abstract); where the metal catalyst layer use therefore may be deposited directly or indirectly on a support substrate ([0012], [0034]); where the catalytically driven hetero-epitaxial CVD process is taught to take place at a low enough temperature to be glass friendly & allow kinetics sufficient to form high electronic Veerasamy ((572) = (688))’s [0034] particularly recites growing graphene over a hetero-epitaxial area, includes having a catalyst for graphene crystallization disposed on a suitable support, which may be capable of withstanding temperatures up to 1000°C, e.g. ceramics or glass products, zirconium inclusive materials, aluminum nitride materials, silicon wafers, etc.; and where it is taught that prior to the crystallization process the surface is insured to be substantially uncontaminated.  It is specifically stated that the “inventor of the instant invention has discovered that graphene crystallization is facilitated when the catalyst layer has a substantially single-orientation crystal structure”; with further discussion that small grains have been determined to be less advantageous, since their mosaic structure ultimately will be transferred to the graphene layer; & that the particular orientation of the crystal structure has been found to be largely insignificant to the graphene crystallization, provided the catalyst layer has at least substantially in part a single-orientation crystal structure.  Particularly stating “the comparative absence of (or low) grain boundaries in the catalyst has been found to result in the same or similar orientation for the grown graphene, and has been found to provide for high electrical grade (HTG) graphene” ([0034]).  Therefore, is particularly teaching that ensuring that one has a single orientation crystal structure for the catalyst layer is important for effective formation of crystalline graphene, i.e. the taught epitaxial deposition (noting that epitaxial means forming a crystal structure that is in alignment with the underlying oriented crystal structure); thus necessitating that one teaching epitaxial deposition there is an oriented crystalline structure on which the epitaxial deposits are forming.
Veerasamy ((572) = (688): [0035]) further teaches that the catalyst layer may be disposed on the support by any of a variety of suitable techniques inclusive of CVD, sputtering, etc., where the catalyst layer may comprise any suitable metal, with mention of Ni, Co, Fe, permalloy (e.g. NiFe alloys), NiCr alloys, copper & combinations thereof; with teachings to optimize for promoting large crystal formation in the catalyst layer. Veerasamy ((572) = (688): [0036-37]), teach that hydrocarbon gases such as acetylene or methane may be introduced into the chamber with the catalyst thin film on the support, where heating at temperatures in the range of 600-1200°C, in gas environments that may comprise Ar, nitrogen, a mixture of nitrogen & hydrogen, or other suitable environments, so as to grow the graphene  Therefore, given these teachings of Veerasamy ((572) = (688)), one of ordinary skill in the art considering the above discussed teachings of Kim et al. ((WO) = (119)), in view of Xu et al. (291), that are also considering deposition of crystalline graphene on catalytic materials that may be Cu that has been cleaned of contaminants via above discussed reducing microwave plasma options (i.e. consistent with catalyst layer requirements of Veerasamy ((572) = (688)), with respect to both the catalyst being uncontaminated & metal options in [0034]), would reasonably have been expected to ensure that the catalyst thin layer preparation process (i.e. microwave plasma reducing treatment) also optimized the formation or retention of an oriented crystal structure, in order to optimize crystalline graphene formation as taught by Veerasamy ((572) = (688)), so as to optimize the large area crystalline formation as suggested therein to be affected by both employing single orientation crystal structures for the catalyst, as well as ensuring that they are large grain sizes & not small grain sizes for optimum results.  Additionally, Veerasamy ((572) = (688)) indicate that thermal CVD at temperatures as low as 600°C may be effectively employed, thus one of ordinary skill in the art considering these teachings in combination with Kim et al.  Xu et al. (291), would reasonably consider employing these teachings to enable lower temperature depositions with thermal plasmas then indicated in the prior art teachings of the primary reference; while also considering deposition via microwave plasma as advantageous over the higher temperature thermal CVD teachings in Veerasamy ((572) = (688)), as the lower temperatures enabled to be employed via the microwave plasma, are reasonably suggested in the teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291), as being advantageous for having a stable catalytic layer microstructure, as the teachings of the primary reference indicate choosing both microwave plasma catalyst layer pretreatment & CVD deposition temperatures so as to not cause distortion, melting, vaporization or recrystallization of the catalytic metal layer.

	Optionally, while the combined teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)) reasonably suggest use & optimization of metal catalytic layers deposited on substrates (i.e. supports), with microwave plasma pretreatment to remove surface oxidation & contaminants, where the microstructure of the metal catalytic layers (e.g. Cu) is oriented single crystal microstructure, used during either thermal CVD or microwave plasma CVD of crystalline graphene on the catalytic layers; providing one of ordinary skill in the art with reasonable expectation of optimizing the processing so as to ensure the taught & suggested oriented single crystal structure is present & stable after the microwave plasma pretreatment & before the CVD deposition of the crystalline graphene; these combined teachings do not explicitly discuss presence of oriented crystalline structure in metal catalytic layers after microwave plasma pretreatment (although this microstructure would reasonably have been expected as set forth in the above combined teachings).
 Fisher et al. ((515): [0030-31] & [0033-34]), also uses H-microwave plasma to clean oxides from the Ni or Cu surface & anneal the Ni or Cu foil , so as to enable efficient plasma CVD graphene growth on these plasma treated metal surfaces (recrystallized & not agglomerated).  Particularly, as previously set forth & has relevance to the above discussion, Fisher et al. ((515): abstract; figure 1; [0030-31], [0033-34], [0036] [0048] & [0051-52]) teach deposition of a few layers of graphene film on a copper foil by microwave plasma chemical vapor deposition; where the microwave plasma causes heating of the copper with processing temperatures as low as 450°C; which temperatures are consistent with the above combined teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)). The Fisher et al. ((515): [0030], [0051-52]) teachings also alternatively indicate Ni foils or substrates may be analogously employed, also at analogous low substrate temperatures (e.g. 450°C known) for microwave plasma synthesis of graphene, reasonably suggesting like microwave plasma processing techniques are relevant to both Cu & Ni substrates & foils thereof.  It is particularly noted that Veerasamy ((572) = (688): [0035]) indicate that nickel catalyst layers are particularly advantageous for graphene crystallization & the alloys of Ni + Cr are yet more advantageous, as these layers can be optimized to promote the formation of large crystals.  The taught process of Fisher et al. (515), starts with hydrogen gas plasma induced annealing & cleaning of the copper that serves to remove native copper oxide from the Cu surface; thus enabling the graphene to grow on the Cu metal ([0030-31] & [0034]).  It is additionally taught that during the plasma induced annealing, the metal foil undergoes recrystallization & grain growth (i.e. a form of stabilizing & providing a desired crystal orientation= preferred); where the microwave plasma used for the annealing step eliminates the need for external heat sources ([0036]); and where one of ordinary skill the art would understand 2 & 10 torr chamber pressure, to produce results of the plasma pretreatment, consistent with those claimed; plus consistent with plasma pretreatment of the metal catalyst layer as set forth in the primary reference of Kim et al. ((WO) = (119)), including as considered with the plasma pretreatments of Xu et al. (291); thus Fisher et al. (515)’s teachings reasonably support the above assertions & obviousness with respect to the oriented crystal structure thereof; plus further motivate & inform one of ordinary skill in the art of both the desirability & means of optimizing the crystal structure of the metal catalytic layer, using plasma pretreatment parameters as taught therein, as they significantly overlap with those of Fisher et al. (515), that is employing metal catalytic layers for analogous graphene layer production, using overlapping parameters; where the reducing plasma pretreatments teachings of Xu et al. (291), reasonably suggest that equivalent results may reasonably have been expected with only routine optimization, when employing equivalently to H2, the alternative reducing gas combinations inclusive of that H2 + N2, or NH3 + N2, with a reasonable expectation of analogous effects, when employing overlapping temperatures, with both Kim et al. ((WO) = (119)) & Fisher et al. (515)’s microwave plasma pretreatments.  Additionally, Fisher et al. (515) teaches after their initial annealing, hydrocarbon gases are introduced along with the hydrogen gas, to cause growth of the graphene, with methane exemplifying a hydrocarbon gas useful in the microwave plasma deposition process.  As noted above, microwave plasma process starts with initially providing & preparing the substrate, such as copper, for growth of the graphene, with mention that nickel foils may also be useful therefore ([0048] & [0051-52]); thus is seen to also 

Optionally, As previously discussed with respect to alternative gases & combinations thereof, all of which are now again claimed, for plasma pretreatments of catalytic metal; particularly the use of hydrogen plasmas, including hydrogen plasmas containing nitrogen, are well known for cleaning metal surfaces that are employed for catalytic purposes, including noble metals, so as to provide them with cleaning from oxidation & indeed make the noble metals oxidation resistant as taught by Yang et al. ((765): abstract; col. 2, lines 27-42; col. 5, lines 41-50; col. 6, line 47-col. 7, line 35, esp. col. 6, lines 47-54 & 66+; Ex. in col. 8, esp. lines 21-30; claims 4, 8 & 11).  Particularly, Yang et al. ((765): col. 6, lines 47-54; claims 11-12 & 15-16) teach that noble metals that may be treated with hydrogen plasmas include group VIII metals, particularly exemplified by Ru, Pt, Pd, etc., where one of ordinary skill in the art would also reasonably recognize this periodic table group includes Co & Ni.  Furthermore, Yang et al. ((765): col. 6, line 65-col. 7, line 35) teach that hydrogen plasma treatment & the hydrogen species formed in the hydrogen plasma, including performing H-plasma treatments at low temperatures (20-200° {measurement system omitted}, where other temperatures may also be employed), when treating these noble metal layers therewith, effect a oxygen resistant result & have a low surface oxygen concentration less than 3 atomic %.  In the specific example in col. 8, when hydrogen plasma is employed for treating the noble metal, it is indicated that it may be hydrogen, or may contain up to 85% nitrogen gas (i.e. ratio of 100:0-15:85 = 100:0-3:17 = 100:0-1-5.7) & may effectively remove contaminants & seal the exemplary ruthenium surface being treated; with Yang et al. (765)’s claim 8 indicating use these hydrogen + nitrogen 2 + H2 mixtures.  Therefore, one of ordinary skill in the art considering the combined teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), would also have reasonably further considered employing in the process of the primary reference, hydrogen plasmas, including those having up to 85% nitrogen gas, as they have been further shown to specifically provide effective removal of oxygen, as well as resistance to oxidation, for purposes of catalyzing a subsequent deposition & surface reactivity (albeit conductive metal); but the above teachings of Xu et al. (291), with N2 + H2 mixtures & ratios overlapping with Yang et al. (765)  would have further reasonably demonstrated to one of ordinary skill in the art that plasmas containing mixtures of nitrogen & hydrogen species would have been analogously effective for graphitic carbon depositions, inclusive of graphene; thus further providing the expectation that these taught gas ratios for plasma metal surface activation would have been effective in the above discussed combined teachings.  Furthermore, the range of nitrogen dilutions that may be employed with the hydrogen gas as taught by Yang et al. ((765):, would have provided one of ordinary skill in the art considering Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), with a further basis for routine experimentation for optimizing flow rate ratios of hydrogen containing gases, such as ammonia when diluted with nitrogen; or hydrogen gas being diluted with ammonia, at least with respect to considering atomic ratios of the H & N elements of the various gas combinations; thus further supporting the above asserted obviousness of the claimed volume ratios of plasma gases.
Optionally, the previously discussed teachings of, Jeon et al. ((WO) = (US-931), supplies English translation, all citations therefrom) remain relevant for forming both graphene sheets & carbon nanotubes on a substrate surface, including a variety of techniques for forming the graphene, inclusive of direct growth on a substrate surface having a catalytic metal such as Ni, Co, Fe, Pt... Cu,...& alloys thereof, where growth may use thermal CVD or plasma CVD (abstract; [0008], [0039], [0044]). Jeon et al. ((WO) = (US-931): [0008], [0047]) includes an embodiment, where catalytic metal may be formed on the substrate surface by one of a variety of deposition techniques; then the catalytic metal film is treated to form nanosize catalytic metal particles, particularly for the purpose of forming carbon nanotubes.  This process may be via plasma etching using one or more etching gases inclusive of ammonia & hydrogen gas; thus effectively teaching that combinations of ammonia & hydrogen gas may be employed together for treating & restructuring the catalytic metal layer on a substrate analogously to the combined teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), &/or optionally considering Yang et al. (765); also for the purpose of effecting or optimizing subsequent growth of carbon nanostructures by forming isolated nano-sized catalytic metal particles = agglomeration; thus again providing teachings that would make clear to one of ordinary skill in the art the need to control the plasma parameters, in order to control the catalytic effects of the subsequent CVD (thermal or plasma) carbon deposition, by further showing that optimization of microstructure during plasma pretreatment thereof affects the shape of the catalytic growth of the graphitic carbon structures; while also demonstrating that an alternative H & N reducing plasma may be effectively provided by the alternative combination of ammonia & hydrogen gases.  Hence, one  teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), optionally considering Yang et al. (765); with optional further consideration of Jeon et al. ((WO) = (US-931)), would have further reasonably have expected the presence of both H & N containing plasma species to have been effective when activating & plasma keep cleaning metal catalysts for subsequent carbon nanostructure growth, as the Jeon et al. ((WO) = (US-931))’s teachings show effectively employ either or both hydrogen gas & ammonia gas for the plasma pretreatment of the catalytic metal surface (i.e. overlapping with the plasma pretreatment teachings of Xu et al. (291) & with the hydrogen symbol-microwave plasma pretreatment of Kim et al. ((WO) = (119)) & Fisher et al. (515)), as both hydrogen & ammonia gases are seen to be known to be equivalently employed for analogous purposes individually or in combination; both are known to have reducing chemistry expected to provide the necessary/desired cleaning of native oxides off the surfaces of catalytic metal surfaces; where the parameters of plasma processing with either of these gases or combinations thereof are seen in these combined teachings to have been capable of being optimized for a range of effects on the catalytic metal layer from cleaning & removing copper oxides with recrystallization of the catalytic metal grain structure as desired from the teachings of Fisher et al. (515),  through reforming the catalytic metal layer surface to still be continuous, with Veerasamy ((572) = (688)) suggesting the advantageous & desirable optimization for large oriented single crystalline microstructure of the metal catalytic layer; but with reforming  into nanodroplets or nanoparticulates as demonstrated in the teachings of Jeon et al. ((WO) = (US-931)) reasonably suggesting bounds on parameters useful for producing oriented crystalline surfaces; such that optimizing the plasma conditions would reasonably have been expected to have been performed  Yang et al. (765), would suggest a wide range of proportions available for optimization, that all would have been expected to provide effective surface activation of catalytic metals taught to be useful for graphene & carbon nanotube growth equivalently, where one of ordinary skill the art would reasonably expect to optimize the microstructure in order to produce the particular carbon structure desired.   Particularly, optionally considering Fisher et al. (515), in [0036], specifically discusses that surface roughness of the catalytic metal foil may contribute to the final film morphology; with [0031] also discussing effects of surface roughness on graphene growth; thus analogously relating to the concepts of all of the teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), optionally considering Yang et al. (765); with optional further consideration of Jeon et al. ((WO) = (US-931)), with respect to catalytic surface/microstructure preparation via hydrogen-containing plasmas that may be microwave plasmas, that also are nitrogen-containing.
With respect to particular ratios of hydrogen gas & ammonia gas that might be employed & is again claimed; that with respect to particular volume ratios of these gases; one of ordinary skill in the art would reasonably employ routine experimentation dependent on particular desired end results, as well as the particular metal catalyst material employed, considering the degree & the same range for all combinations would not produce the same chemistry in all combinations, suggesting that this ratio range in and of itself, is not particularly or necessarily significant to the chemistry produced), e.g. combinations of gases H2:N2, or N2: NH3, or NH3:N2, so not suggesting specific significance with respect to any particular combination of H & N containing gas combinations.

5.	Claim 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. ((WO 2011/115797 A9), using USPTO of 2013/0052119 A1 as a translation, all citations US ¶ #s), in view of Xu et al. (2010/0102291 A1) & Veerasamy ((2011/0033688 A1) = (10,167,572 B2)); optionally further in view of Fisher et al. (2015/0037515 A1), with optional further consideration of Yang et al. (7,585,765 B2) &/or  Jeon et al.  (WO 2011/016616 A2 = US2012/0192931 A1, supplies English translation), as appropriate to the particular pretreatment gases combination option; as applied to claims 23-26, 28-31 & 33-35; above, and further in view of Ohmi et al. (2007/0137575 A1).
	The combined teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), optionally considering Yang et al. (765); with optional further consideration of Jeon et al. ((WO) = (US-931)); while employing microwave plasma for both pretreatment & growing graphene on the catalytic metal, with the known option of performing thermal CVD also encompassed in the teachings; where the teachings of Kim et al. ((WO) = (119): figure 1; [0087]) particularly employ microwave surface wave plasma CVD apparatus having a rectangular microwave guide 102, with a slot attachment to the upper portion thereof; these teachings are silent with respect to a particular microwave plasma apparatus configuration, where a planar antenna is a radial line slot antenna; although the taught microwave guide may reasonably be considered to be “a planar antenna having a plurality of microwave radiating holes”, as it is illustrated in figure 1 to be planar & is taught to have slots which are a type of hole that will radiate the microwaves; but Kim et al. ((WO) = (119)) is silent with respect to whether or not the slots may be configured as “a radial line slot antenna”.  It has also been previously noted that Fisher et al. (515) only shows the configuration with in the treatment chamber, not the details of the plasma apparatus used to affect the plasma therein); thus is less specific with respect to apparatus details than the Kim et al. ((WO) = (119)). 
Therefore, lacking specific microwave plasma apparatus slot configurations; it would’ve been obvious to one of ordinary skill the art to look to prior art microwave plasma apparatus, determine further details of microwave plasma apparatus that would have been expected to be effective for performing the taught procedures. Ohmi et al. ((575): abstract; figures 1-3; [0006], [0010-13]; [0028-31]; [0047-49], [0051-53]; [0067-68], [0072]) provide teachings that show that radial line slot antenna with planar structures, as illustrated in figures 1-3, are conventional microwave plasma apparatus structures, which as taught in [0067-68] & [0072], may be employed for deposition processes employing carbon-based gases, hydrogen gas, etc.; such that .

6.	Claims 29 & 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. ((WO 2011/115797 A9), using USPTO of 2013/0052119 A1 as a translation, all citations US ¶ #s), in view of Xu et al. (2010/0102291 A1) & Veerasamy ((2011/0033688 A1) = (10,167,572 B2)); optionally further in view of Fisher et al. (2015/0037515 A1), with optional further consideration of Yang et al. (7,585,765 B2) &/or  Jeon et al.  (WO 2011/016616 A2 = US2012/0192931 A1, supplies English translation), as appropriate to the particular pretreatment gases combination option; as applied to claims 23-26, 28 -31 & 33-35; above, and further in view of Al-Haik et al. (2007/0137575 A1).
	While the combined teachings of Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), optionally considering Yang et al. (765); with optional further consideration of Jeon et al. ((WO) = (US-931)); reasonably suggest that thermal CVD would have been expected to have been effectively performed for the purpose of providing crystalline graphene employing metal catalytic layers as pretreated as discussed above, using claimed reducing plasmas, with respect to  Al-Haik et al. ((575): abstract; figure 1 flowchart; column 2, line 63-column 3, line 60) teaches providing a carbon fiber substrate with a metal catalyst deposited thereon, as per step S106 of the flowchart, suitable catalyst may be Pd, or cobalt, or Ni or Mo or any other transition metal or alloy thereof; where the suitable catalyst deposition methods may employ wet depositions, sputtering deposition &/or electrochemical depositions; with suitable hydrocarbon gases for deposition on the catalytic layer including but not limited to acetylene, ethylene & methane or any combination thereof. Al-Haik et al. ((575): column 3, lines 16-27) particularly teach that in the process employing a first predetermined temperature between 475-525°C, e.g. approximately 500°C or 525°C; where even at these relatively low temperatures functions to remove or burn away any nonessential materials on the surface of the carbon substrate (fiber); then column 3, lines 28-38 teach a 2nd predetermined temperature between 500-550°C (e.g. 525°C) is employed as an activation phase to alter the surface structure of the carbon substrate & promote interaction with the catalyst.  Thereafter, column 3, lines 39-60 teach that 3rd predetermined temperature between 525-575°C is employed for causing the decomposition of the hydrocarbon molecules & growth of carbon nanostructures, where this temperature is taught to be significantly lower than typical hydrocarbon decomposition temperatures of 1000°C or greater.   A particular example employing a wet catalyst deposition technique as set forth in column 5, lines 7-53, with specific exemplary parameters for carbon 
Therefore, given these teachings, that are analogously comparing Al-Haik et al. (575)’s to the same prior art thermal CVD temperatures (e.g. 1000°C or more), as the prior art discussed in the primary reference of Kim et al. ((WO) = (119)); one of ordinary skill in the art would reasonably have expected with optimization of the catalytic metal surface as suggested to be effective by Kim et al. ((WO) = (119)), Al-Haik et al. (575), as well as in the teachings of Xu et al. (291) & Veerasamy ((572) = (688)), or in optional references, as discussed above, that low temperature thermal decompositions may also be effectively employed to form carbon nanostructures as desired in the primary reference, as suggested by Al-Haik et al. (575), with only routine experimentation, but motivated by teachings on the need & desirability to maintain sufficiently low temperatures to avoid metal catalytic layer deformation, melting &/or vaporization or recrystallization during processing.
Additionally, one of ordinary skill in the art would reasonably consider that employing standard processing techniques such as flushing reactors between processing steps; where as in these combined teachings, substrate pretreatment, for appropriately activating the metal catalyst surface & CVD growth of nanocarbon structures such as the taught crystalline graphene are formed via microwave plasma CVD or even thermal CVD in the same chamber, it would’ve been obvious to one of ordinary skill in the art to perform standard flushing techniques using  Al-Haik et al. (575).
7.		The provisional nonstatutory double patenting rejections as being unpatentable over claims 8-11 of copending Application No. 16/131,458 (published as Ifuku et al. 2019/0085457 A1) in view of Kim et al. ((WO 2011/115797 A9), using USPTO of 2013/0052119 A1 as a translation), in view of Xu et al. (2010/0102291 A1) & Veerasamy ((2011/0033688 A1) = (10,167,572 B2)); optionally further in view of Fisher et al. (2015/0037515 A1), plus further in view of Al-Haik et al. (2007/0137575 A1) for claim 32; & optionally Yang et al. (7,585,765 B2); on Claims 23-25 & 30-35 are withdrawn, because a terminal disclaimer was filed and approved on 12/31/2020.  

8.	Note that the teachings of Merkulov et al. (951) remains of interest for demonstrating the use of catalytic metal films deposited on substrates for growth of a variety of graphene containing carbon structures; where Merkulov et al. ((951): abstract; figure 1; [0006], [0023-34], esp. [0026-28] & [0030]) teach a variety of carbon nanotube & carbon nanofibers grown by CVD processes inclusive of plasma enhanced CVD; where as illustrated in figure 1 & described in [0026-27], a layer of catalytic material may be deposited on a substrate to uses as layer 150; exemplified as Ni); then the catalyst layer is pretreated with a plasma etch & annealing procedure; where the plasma may use ammonia or hydrogen gas equivalently ([0027]); & where the effect of the plasma treatment with heating is to reconfigure the catalyst layer to form a nanodroplets of catalytic material (e.g. = agglomerate), that is subsequently employed for carbon nanofeature growth ([0028] & [0030], e.g. nanofibers).  Merkulov et al. (951) also indicate that the plasma used to create the treatment with ammonia, that may alternatively be hydrogen gas and other gases; where plasma pre-etch is at 700°C, evacuated only with mechanical pumps ([0027]), figures 1e-f illustrating parallel plate electrode configuration with +V applied; where is taught that it may utilize a DC glow discharge plasma, but also may employ RF or microwave plasmas ([0030]); thus teaching overlapping plasma treatment options applied to overlapping metal catalyst material, but where the metal is applied in a layer on the substrate & formed into nanodroplets for nanofiber formation.  Therefore these teachings remain relevant to the state-of-the-art as showing how one of ordinary skill in the art would reasonably know & understand the important of optimizing for microstructure, dependent on the particular graphene-containing structure(s) desired to be formed.

9.	New art of interest to the state-of-the-art includes: Veerasamy ((2011/0143045 A1): abstract; figure 3; [0045-46], [0054], [0070-75]) having teachings overlapping with the above applied Veerasamy((572) = (688)) references.
	Old art of interest to the state-of-the-art previously cited included: Kitamura et al. ((2013/0217226 A1): [0124]) with teachings of pretreatment of catalyst layer 50 on which graphene layer 60 is formed; where the pretreatment uses a remote plasma generated using a mixture of gases such as Ar, H2 + N2, where plasma pretreatment may be performed at JP 5414760 B2 that is the Japanese publication of the above discussed Katagiri et al. (729)’s priority document, plus JP 54 14756 B2 & JP 2013-058669 A that are further published Japanese documents appearing to be to the same concepts as in Katagiri et al. (729), as indicated by their abstracts; Ren et al. ((2003/0203139 A1): abstract; figures 6; [0018], [0090-91], table 2); has teachings with respect to employing ammonia plasma or nitrogen plasma for treating a catalytic metal layer to make nano dots for subsequent carbon nanotube growth, thus providing further information concerning known plasma processing parameters for optimizing microstructural effects; & Oh et al. ((2012/0322223 A1): abstract; [0009-10], [0088-89], claims, e.g. 13) have teachings with respect to both hydrogen plasma & ammonia + nitrogen gas plasmas, noting the latter may be employed for nitration of metal layers; Lin et al. ((2009/0273106 A1): [0029]) with discussions of techniques for forming carbon nanotubes with & without catalysts, including microwave PECVD, where nitrogen & hydrogen gases are taught to activate the catalyst, but lacking in details with respect to timing of when these gases are employed, both with respect to each other & with respect to the deposition; Veerasamy (10,167,572 B2): figure 10; col. 5, esp. lines 25-55; col. 13, line 32-col. 14, line 34, esp. col. 13, lines 37-48) teaching deposition of graphene including using CVD processes with hydrocarbon gases, and on catalytic metal layers that may be metal such as Ni, Co, Fe, alloys of Ni + Cr, Cu or combinations thereof, where the catalyst on a glass support may be loaded into the deposition chamber & then cleaned by plasma ashing or ion beam, but no gas cleaning details are provided; Henderson et al. ((2009/0099004 A1): abstract; figures, esp. 5 & 7; [0058], [0070], [0093-96]; table 1) providing teachings relevant to formation of a variety of carbon nanomaterials, where either continuous stream formation may Cola et al. ((2010/0200208 A1): [0130]) has further processes of interest with respect to preparation of catalytic metal surfaces for subsequent controlled carbon nanostructures growth thereon, that includes nitrogen purging, but performs the nitrogen purging before inputting hydrogen gas flow that forms the plasma into which subsequent hydrocarbon gas is input; & Boyd et al. (219/0010604 A1) that is not prior art but is directed to graphene formation, where a cleaning gas that includes H & N is introduced into the processing chamber & a carbon source is introduced into the processing chamber & microwave plasma is employed, such that a graphene monolayer is formed, where that formation may be on a copper substrate; the Journal article of Malesevic et al. (“Synthesis of few-layer graphene via microwave plasma-enhanced chemical vapor deposition”), supplied in the IDS, that has teachings substantially overlapping with the above applied Fisher et al. (2015/0037515 A1), but employs a broader variety of substrates, overlapping with respect to nickel substrates & while employing a hydrogen plasma as a pretreatment, does not discuss the reason therefore; Fisher et al. (9187824 B2), the patented version of the above applied Fisher (515); Lin et al. ((2013/0266739 A1): abstract; [0019], [0023], [0031-35]) having further teachings with respect to processes for forming graphene films & with pretreatment processes to reduce substrate surfaces by removal of oxygen & control dimensions of metal grain sizes with hydrogen plasma; Hoffman (2017/0102358 A1 = 9857328 B2), Lee et al. (2018/0033727 A1) & Yamazaki et al. (2014/0187033 A1) which are not prior art but have plasma pretreatment processes relevant to the claim process..
Remaining of interest, US Patents & pre-grant publication, including the present inventor, directed to processes relevant to graphene or similar carbon deposits, but not presently having claims sufficiently close to the claims under consideration, to warrant obviousness double patenting rejections include: Matsumoto et al. (8,728,917 B2), Kagaya et al. (9,822,009 B2) & Ifuku et al. (2018/0057933 A1).   
Response to Arguments
10.	Applicant's arguments filed on December 28, 2020 have been fully considered but they are not persuasive. 
	Applicant’s principle arguments are:
Kim only teaches hydrogen gas as the pretreatment gas; Xu fails to disclose using a NH3 gas and a H2 gas at the same time in the process of removing the metal oxide, Veerasamy does not teach the treatment gas is mixture of NH3 gas and H2, and Fisher only uses hydrogen gas. 
Yang only teaches the H2 gas with N2 gas, not the combination of hydrogen gas and an ammonia gas. In addition, Yang’s treatment gas is not used for the same purpose as claimed. 
Jeon teaches the plasma treatment etches the surface of the catalyst metal, which is different from the claimed.  

In response to Applicant’s comments, please consider the following comment:
The rejection is based on Kim teaches all the limitation of claim 1, except the mixture of. NH3 gas and H2 gas and the crystalline structure of the catalyst metal layer. Xu and Veerasamy, and optionally Fisher, cure the deficiencies of Kim as discussed above in the rejections. In particular, Xu teaches H2, NH3, or other similar gas that may be ignited in a plasma to remove any metal oxides from the surface of the metal layer (paragraph 0063 and table 3). Therefore, the teachings of Xu et al. (291) would reasonably indicate to one of ordinary skill in the art that H2, H2 + N2, or NH3 + N2, may be employed equivalently for removal of metal oxide surface contaminants from metal NH3 gas and  H2 are used in the pretreatment plasma step to remove metal oxide from the surface of the metal layer, the intentional as a while would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the two gases, NH3 and  H2, to form the mixture to be used as a pretreatment plasms gas. It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069, 1072. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is well known for cleaning metal surfaces that are employed for catalytic purposes, including noble metals, so as to provide them with cleaning from oxidation & indeed make the noble metals oxidation resistant as taught by Yang et al. ((765): abstract; col. 2, lines 27-42; col. 5, lines 41-50; col. 6, line 47-col. 7, line 35, esp. col. 6, lines 47-54 & 66+; Ex. in col. 8, esp. lines 21-30; claims 4, 8 & 11).  Particularly, Yang et al. ((765): col. 6, line 65-col. 7, line 35) teach that hydrogen plasma treatment & the hydrogen species formed in the hydrogen plasma, including performing H-plasma treatments at low temperatures, when treating these noble metal layers therewith, effect a oxygen resistant result & have a low surface oxygen concentration less than 3 atomic %, thus, Yang et al (765) teaches the H2 plasma has the same purpose with Kim in view of Xu and Veerasamy, and is considered combinable with the rest of the prior art. In response to applicant's argument that Yang’s treatment gas is not used for the same purpose as claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Yang teaches in a specific example in col. 8, when hydrogen plasma is employed for treating the noble or may contain up to 85% nitrogen gas (i.e. ratio of 100:0-15:85 = 100:0-3:17 = 100:0-1-5.7) & may effectively remove contaminants & seal the exemplary ruthenium surface being treated; with Yang et al. (765)’s claim 8 indicating use these hydrogen + nitrogen proportions for any noble metal seed layer.  Note that the range of taught hydrogen & nitrogen gas percentages, would correspond to many of the claimed ratios within the range of 10:1-1:10 or 5:1-1:5, as overlapping for the portion of the range covering 10:1-1:5.7, when considering N2 + H2 mixtures. As it is noted above that Xu teaches the mixture gas of H2 and NH3, the range of nitrogen dilutions that may be employed with the hydrogen gas as taught by Yang et al. (765):, would have provided one of ordinary skill in the art considering Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), with a further basis for routine experimentation for optimizing flow rate ratios of hydrogen containing gases, such as ammonia when diluted with nitrogen; or hydrogen gas being diluted with ammonia, at least with respect to considering atomic ratios of the H & N elements of the various gas combinations, to achieve desired oxygen content on the surface (removing oxide) and removal of contaminants on the surface being treated; thus further supporting the above asserted obviousness of the claimed volume ratios of plasma gases. 
Jeon teaches the where catalytic metal may be formed on the substrate surface by one of a variety of deposition techniques; then the catalytic metal film is treated to form nanosize catalytic metal particles, particularly for the purpose of forming carbon nanotubes.  This process may be via plasma etching using one or more etching gases inclusive of ammonia & hydrogen gas; thus effectively teaching that combinations of ammonia & hydrogen gas may be employed together for treating & restructuring the catalytic metal layer on a substrate analogously to the  Kim et al. ((WO) = (119)), including in view of Xu et al. (291) & Veerasamy ((572) = (688)), with optional consideration of Fisher et al. (515), &/or optionally considering Yang et al. (765). Thus, Jeon is considered combinable with the rest of the prior art. In response to applicant's argument that Jeon’s plasma gas is not used for the same purpose as claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717